Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 6/24/2022.
•	 Claims 1, 6-8, 13-15, 20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1, 6-8, 13-15, 20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1, 8 and 15 
applying an inversion to generate the time-lapse saturation model that enforces a sum of changes in water, gas, and oil saturations is equal to zero;
applying an inversion to generate the time-lapse saturation model that preserves a mass balance of fluid substitutions within the time-lapse saturation model; or
applying an inversion rule to generate the time-lapse saturation model that assumes continuous fluid flow in the reservoir;

	The closest prior art of record -Wilson et al. (Pub. No.: US 2016/0266269 A1) discloses a time-lapse electromagnetic (EM) monitoring system for a formation that includes at least one EM source and at least one EM field sensor to collect EM survey data corresponding to the formation in response to an emission from the at least one EM source. 
Another relevant prior art of record - Wilson et al. (Pub. No.: US 2016/0178785 A1) attempt to highlight a spontaneous (SP) monitoring system which includes a plurality of EM field sensors positioned in a downhole environment. 
Yet, another relevant prior art of record - John Killough (Patent No.: US 9,390,207 B2) teaches simulating reaction of the formation to hydrocarbon extraction over a plurality of time steps, which makes a first approximation of migration of saturations for at least one grid block of the plurality of grid blocks (wherein migration of the saturation within at least one time step spans more than one grid block), and then correct the first approximation of migration of saturations for an effect not considered in the first approximation.
Claudino et al.  (TIME-LAPSE SEISMIC MODELING ASSISTED BY NUMERICAL RESERVOIR SIMULATION OF WATER AND GAS FLOODING SCENARIOS IN OIL RESERVOIRS, Brzaillian Journal of Geophysics 2008, pp 1-15) attempt to link fluid flow simulation results to time-lapse seismic through rock physics and modeling in order to examine the main effects of permeability barriers on seismic response using fluid flow simulations to generate pressure and saturation fields.
Martin Landrø (Discrimination between pressure and fluid saturation changes from time-lapse seismic data, GEOPHYSICS, VOL. 66, NO. 3 (MAY-JUNE 2001); P. 836–844) conceptually presents explicit expressions for computing saturation- and pressure-related changes from time-lapse seismic data have been derived and tested on a real time-lapse seismic data set.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 8 and 15.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 1, 6-8, 13-15, 20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146